DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hicks (US Pub. 2015/0113551), herein referenced as Hicks.
Regarding claim 1, Hicks discloses “An information processing device comprising: a reaction determiner that determines, on a basis of reaction information of a viewer who views a program, an attitude of the viewer toward the program ([0014], [0028]-[0034], [0107], Figs. 2-3, i.e., determining viewer engagement context such as cheering or clapping during a sporting event); and 
an environment provider that provides the viewer with a viewing environment that is identical to a viewing environment provided to a viewer group having an attitude that is identical to the attitude of the viewer towards the program.” ([0028]-[0034], [0037]-[0038], [0128], Figs. 2-3, i.e., a chant notification is generated on the screen of a plurality viewers for organized chanting for the cheer target thus providing the same viewing environment).
Regarding claim 3, Hicks discloses “wherein the program is a program in which a plurality of performers or a plurality of teams appears, and the reaction information of the viewer includes information indicating a cheering action toward a specific performer out of the plurality of performers or a specific team out of the plurality of teams.” ([0014], [0028]-[0035], [0107]-[0108], Figs. 2-3, i.e., the program may be a football game and viewers may cheer for a cheer target including a favorite sports team or a player on the team).
Regarding claim 4, Hicks discloses “wherein the reaction information of the viewer includes at least one of a voice uttered by the viewer, an external appearance of the viewer, or a motion of the viewer.” ([0028]-[0034], [0037]-[0038], [0107], [0128], Figs. 2-3, i.e., reactions include cheering or clapping).
Regarding claim 5, Hicks discloses “wherein the reaction information is individually collected for each of a plurality of the viewers, the reaction determiner individually determines an attitude of each of the plurality of viewers toward the program, and the environment provider individually provides a viewing environment to each of the plurality of viewers.” ([0014], [0028]-[0034], [0107], Figs. 2-3, i.e., determining viewer engagement context such as cheering or clapping during a sporting event and providing a chant notification to viewers).
Regarding claim 6, Hicks discloses “a reaction collector that collects the reaction information of the viewer who views the program.” ([0031], [0082]-[0085], [0093]-[0094], Figs. 1-2, i.e., capturing sensor captures viewer reactions).
Regarding claim 14, Hicks discloses “An information processing system comprising a plurality of information processing devices each coupled to a network each of the plurality of information processing devices (Figs. 1-2) includes a reaction determiner that determines, on a basis of reaction information of a viewer who views a program, an attitude of the viewer toward the program ([0014], [0028]-[0034], [0107], Figs. 2-3, i.e., determining viewer engagement context such as cheering or clapping during a sporting event) and an environment provider that provides the viewer with a viewing environment that is identical to a viewing environment provided to a viewer group having an attitude that is identical to the attitude of the viewer towards the program.” ([0028]-[0034], [0037]-[0038], [0128], Figs. 2-3, i.e., a chant notification is generated on the screen of a plurality viewers for organized chanting for the cheer target thus providing the same viewing environment).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hicks in view of Pinto et al. (US Pub. 2015/0074698), herein referenced as Pinto. 
Regarding claim 2, Hicks fails to explicitly disclose “wherein the viewing environment includes an environmental sound.”
Pinto teaches the technique of providing wherein the viewing environment includes an environmental sound ([0061]-[0063], i.e., audience members hear feedback from other virtual audience members, such as cheering or booing). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein the viewing environment includes an environmental sound as taught by Pinto, to improve the shared media experience system of Hicks for the predictable result of making games more entertaining for observers ([0005]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hicks in view of Lee et al. (US Pub. 2013/0117771), herein referenced as Lee.  
Regarding claim 7, Hicks fails to explicitly disclose “a transmitter that transmits data to a host server, the host server being network-connected to a plurality of the information processing devices, wherein the reaction collector generates reaction time-series data that indicates a temporal change of a reaction of the viewer who views the program, and the transmitter transmits the reaction time-series data for each viewer generated by the reaction collector.”
Lee teaches the technique of providing a transmitter that transmits data to a host server, the host server being network-connected to a plurality of the information processing devices ([0036], [0053], [0059], [0163], Figs. 1, 8, i.e., transmitting reaction data), wherein the reaction collector generates reaction time-series data that indicates a temporal change of a reaction of the viewer who views the program, and the transmitter transmits the reaction time-series data for each viewer generated by the reaction collector ([0042], [0053], [0074], Figs. 1, 3, i.e., reaction data is presented as a two-dimensional graph of physiological responses versus time).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing a transmitter that transmits data to a host server, the host server being network-connected to a plurality of the information processing devices, wherein the reaction collector generates reaction time-series data that indicates a temporal change of a reaction of the viewer who views the program, and the transmitter transmits the reaction time-series data for each viewer generated by the reaction collector as taught by Lee, to improve the shared media experience system of Hicks for the predictable result of allowing a user to interactively divide, dissect, parse, and analyze the reactions ([0036]).

Claims 8, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hicks in view of Lee, and in further view of Kahn et al. (US Pat. 9,998,789), herein referenced as Kahn.
Regarding claim 8, the combination fails to disclose “wherein, in the host server, the viewer group having the identical attitude is estimated by analogy on a basis of the reaction time-series data for each of a plurality of the viewers obtained from the plurality of information processing devices, and data related to the identical viewing environment is transmitted from the host server.”
Kahn teaches the technique of providing wherein, in the host server, the viewer group having the identical attitude is estimated by analogy on a basis of the reaction … data for each of a plurality of the viewers obtained from the plurality of information processing devices, and data related to the … viewing environment is transmitted from the host server (Col. 16 line 24-Col. 17 line 9, Col. 19 line 63-Col. 20 line 24, Figs. 4, 8,  i.e., if there is correlation between users’ reaction data, a group is created for the user based on the correlation between users’ data). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein, in the host server, the viewer group having the identical attitude is estimated by analogy on a basis of the reaction … data for each of a plurality of the viewers obtained from the plurality of information processing devices, and data related to the … viewing environment is transmitted from the host server as taught by Kahn, to improve the shared media experience system of Hicks for the predictable result of grouping users that are liked-minded with similar interest for providing targeted content. 
Regarding claim 16, Hicks fails to explicitly disclose “wherein each of the information processing devices further includes a reaction collector that collects the reaction information of the viewer who views the program, the reaction collector generates reaction time-series data that indicates a temporal change of a reaction of the viewer who views the program, and the host server estimates by analogy the viewer group having the identical attitude on a basis of the reaction time-series data for each of a plurality of the viewers obtained from the plurality of information processing devices.”
Lee teaches the technique of providing wherein each of the information processing devices further includes a reaction collector that collects the reaction information of the viewer who views the program, the reaction collector generates reaction time-series data that indicates a temporal change of a reaction of the viewer who views the program ([0042], [0053], [0059], [0074], Figs. 1, 3, i.e., reaction data is presented as a two-dimensional graph of physiological responses versus time). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein each of the information processing devices further includes a reaction collector that collects the reaction information of the viewer who views the program, the reaction collector generates reaction time-series data that indicates a temporal change of a reaction of the viewer who views the program as taught by Lee, to improve the shared media experience system of Hicks for the predictable result of allowing a user to interactively divide, dissect, parse, and analyze the reactions ([0036]).
The combination still fails to disclose the host server estimates by analogy the viewer group having the identical attitude on a basis of the reaction time-series data for each of a plurality of the viewers obtained from the plurality of information processing devices.
Kahn teaches the technique of providing the host server estimates by analogy the viewer group having the identical attitude on a basis of the reaction … data for each of a plurality of the viewers obtained from the plurality of information processing device (Col. 16 line 24-Col. 17 line 9, Col. 19 line 63-Col. 20 line 24, Figs. 4, 8,  i.e., if there is correlation between users’ reaction data, a group is created for the user based on the correlation between users’ data). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing the host server estimates by analogy the viewer group having the identical attitude on a basis of the reaction … data for each of a plurality of the viewers obtained from the plurality of information processing device as taught by Kahn, to improve the shared media experience system of Hicks for the predictable result of grouping users that are liked-minded with similar interest for providing targeted content. 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hicks in view of Lee, Kahn, and in further view of Pinto.
Regarding claim 9, the combination fails to explicitly disclose “wherein the data related to the identical viewing environment includes data of an environmental sound, the environmental sound being generated by combining voices of the viewer group having the identical attitude.”
Pinto teaches the technique of providing wherein the data related to the identical viewing environment includes data of an environmental sound, the environmental sound being generated by combining voices of the viewer group having the identical attitude ([0061]-[0063], i.e., audience members rooting for one team may hear feedback from other members rooting for that same team). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein the viewing environment includes an environmental sound as taught by Pinto, to improve the shared media experience system of Hicks for the predictable result of making games more entertaining for observers ([0005]).
Regarding claim 10, the combination fails to explicitly disclose “wherein the environmental sound includes the voices of the viewer group having the identical attitude and a voice that is added in accordance with the reaction information of the viewer.”
Pinto teaches the technique of providing wherein the environmental sound includes the voices of the viewer group having the identical attitude and a voice that is added in accordance with the reaction information of the viewer ([0061]-[0063], i.e., audience members rooting for one team may hear feedback from other members rooting for that same team). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein the environmental sound includes the voices of the viewer group having the identical attitude and a voice that is added in accordance with the reaction information of the viewer as taught by Pinto, to improve the shared media experience system of Hicks for the predictable result of making games more entertaining for observers ([0005]). 

Claims 11-13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hicks in view of Newell (US Pub. 2012/0185887), herein referenced as Newell. 
Regarding claim 11, Hicks fails to explicitly disclose “a receiver that receives metadata related to the program to be used for collecting the reaction information of the viewer from a host server that is network-connected.”
Newell teaches the technique of providing a receiver that receives metadata related to the program to be used for collecting the reaction information of the viewer from a host server that is network-connected ([0012], [0017], [0020], [0041], [0045], [0051], Figs. 1, 4, i.e., an event capture trigger is embedded in one or more video streams to capture a viewer’s reaction). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing a receiver that receives metadata related to the program to be used for collecting the reaction information of the viewer from a host server that is network-connected as taught by Newell, to improve the shared media experience system of Hicks for the predictable result of assessing viewer reactions at particular times to analyze viewer engagement ([0051]).
Regarding claim 12, Hicks fails to explicitly disclose “wherein the metadata includes instruction data that issues an instruction to cause an event of prompting the viewer to react toward the program to occur.”
Newell teaches the technique of providing wherein the metadata includes instruction data that issues an instruction to cause an event of prompting the viewer to react toward the program to occur ([0012], [0017], [0020], [0041], [0045], [0051], Figs. 1, 4, i.e., an event capture trigger is embedded in one or more video streams to capture a viewer’s reaction, wherein a visible and/or audible event trigger may be used to prompt the viewer). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein the metadata includes instruction data that issues an instruction to cause an event of prompting the viewer to react toward the program to occur as taught by Newell, to improve the shared media experience system of Hicks for the predictable result of assessing viewer reactions at particular times to analyze viewer engagement ([0051]).
Regarding claim 13, Hicks fails to explicitly disclose “an event controller that causes an event of prompting the viewer to react toward the program to occur on a basis of the metadata.”
Newell teaches the technique of providing an event controller that causes an event of prompting the viewer to react toward the program to occur on a basis of the metadata ([0012], [0017], [0020], [0041], [0045], [0051], Figs. 1, 4, i.e., an event capture trigger is embedded in one or more video streams to capture a viewer’s reaction, wherein a visible and/or audible event trigger may be used to prompt the viewer). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing an event controller that causes an event of prompting the viewer to react toward the program to occur on a basis of the metadata as taught by Newell, to improve the shared media experience system of Hicks for the predictable result of assessing viewer reactions at particular times to analyze viewer engagement ([0051]).
Regarding claim 15, Hicks fails to explicitly disclose “a host server that is coupled to the network, and transmits, to each of the information processing devices, metadata related to the program to be used for collecting the reaction information of the viewer.”
	Newell teaches the technique of providing a host server that is coupled to the network, and transmits, to each of the information processing devices, metadata related to the program to be used for collecting the reaction information of the viewer ([0012], [0017], [0020], [0041], [0045], [0051], Figs. 1, 4, i.e., an event capture trigger is embedded in one or more video streams to capture a viewer’s reaction). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing a host server that is coupled to the network, and transmits, to each of the information processing devices, metadata related to the program to be used for collecting the reaction information of the viewer as taught by Newell, to improve the shared media experience system of Hicks for the predictable result of assessing viewer reactions at particular times to analyze viewer engagement ([0051]).
	
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hicks in view of Backer (US Pub. 2012/0296972), herein referenced as Backer.
Regarding claim 17, Hicks fails to explicitly disclose “wherein the plurality of information processing devices is coupled to each other via a P2P network.”
Backer teaches the technique of providing wherein the plurality of information processing devices is coupled to each other via a P2P network ([0033], Fig. 2, i.e., users’ reaction can be streamed from the first user to the second user or vice versa via peer-to-peer). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein the plurality of information processing devices is coupled to each other via a P2P network as taught by Backer, to improve the shared media experience system of Hicks for the predictable result of reducing server costs and easy file sharing over large distances.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Q Huerta whose telephone number is (571)270-3582. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER Q HUERTA/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        April 9, 2022